Case 2:19-cv-02056-JTF-cgc Document 18 Filed 04/04/19 Page 1 of 2                    PageID 105



                         UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                  )
A.S., BY HER NEXT FRIEND          )
AND MOTHER, JANIELE REID,         )
and, JANIELE REID, individually,  )
                                  )
                                  )
      Plaintiff,                  )
                                  )
v.                                )                           Case No. 2:19-cv-02056-JTF-cgc
                                  )
SHELBY COUNTY BOARD OF EDUCATION, )
AND, GREG MCCULLOUGH,             )
IN HIS INDIVIDUAL AND OFFICIAL    )
CAPACITIES,                       )
                                  )
                                  )
      Defendant.                  )


                                    MEDIATION ORDER


       Pursuant to the mediation requirement set forth by the Court under Local Rule 16.2, the

parties are ordered to complete mediation by Friday, December 6th, 2019. The parties are to have

present at the mediation, representatives with full settlement authority. The parties must file a

report with the Court stating (1) the name of their mediator, (2) the date on which the mediation

took place, and (3) the results of the mediation. The parties’ mediation report is due on or before

Friday, December 6th, 2019, 2019.

       A Status Conference is set for Friday, December 6th, at 9:00 a.m.

         IT IS SO ORDERED on this 4th day of April 2018.


                                                     s/John T. Fowlkes, Jr.
                                                     JOHN T. FOWLKES, JR.
                                                     UNITED STATES DISTRICT JUDGE
Case 2:19-cv-02056-JTF-cgc Document 18 Filed 04/04/19 Page 2 of 2   PageID 106
